Calhoon, J.,
delivered the opinion of the court.
This was an action by appellee, as plaintiff in the court below, against the appellant for the statutory penalty for boxing five hundred and eighty-two pine trees for turpentine, the declaration averring that the plaintiff was the owner and in possession of the trees at the time of the trespass, to which declaration there was a plea of not guilty, without more. The proof shows that the plaintiff was in actual possession of the land and owner of the trees, and that appellant did box the pine trees without consent, and so the action was properly brought under section *7494983 of the Code of 1906. We think the proof shows this to be the case, to say the least, of snch inexcusable negligence and carelessness as to be the equivalent of willfulness.
The instructions cover the whole case, and very liberally for the defendant below; and the judgment appealed from is affirmed.